J-S30004-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT
                                                              OF
                                                         PENNSYLVANIA
                             Appellee

                        v.

    JORGE LUIS GOMEZ, III

                             Appellant                  No. 485 WDA 2017


       Appeal from the Judgment of Sentence Entered December 6, 2016
                 In the Court of Common Pleas of Blair County
             Criminal Division at No(s): CP-07-CR-0001237-2015


BEFORE: BENDER, P.J.E., STABILE, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                         FILED AUGUST 07, 2018

        Appellant, Jorge Luis Gomez, III, appeals from the judgment of sentence

of an aggregate term of 10 to 20 years’ incarceration, imposed after a jury

convicted him of involuntary manslaughter and related offenses. After review,

we affirm.

        The trial court set forth a detailed factual and procedural history of

Appellant’s case, which we need not reproduce herein.            See Trial Court

Opinion (TCO), 6/9/17, at 1-6. On appeal, Appellant raises four issues for our

review:

        1. Whether, inasmuch as … [A]ppellant properly raised the
           justifiable use of force for protection of the person pursuant to
           18 Pa.C.S. § 505, the evidence at trial pertaining to the
           offenses of involuntary manslaughter, aggravated assault
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S30004-18


        causing serious bodily injury, and aggravated assault with a
        deadly weapon did not suffice, since the Commonwealth did
        not satisfy its burden of proof as required by 18 Pa.C.S. § 505,
        so that acquittal of said offenses is required and that, as a
        consequence of such acquittal, … [A]ppellant “[]has not
        committed any other criminal violation[]” as contemplated by
        18 Pa.C.S. § 6106(a)(2), and by operation of the limiting
        proviso of 18 Pa.C.S. § 6106(a)(1), requiring a change to a
        violation of 18 Pa.C.S. § 6106(a)(2) graded as a misdemeanor
        of the first degree?

     2. Whether, as a result of the not guilty verdict on the offense of
        third-degree murder in violation of 18 Pa.C.S. § 2502(c), so
        finding that [Appellant] did not act with the requisite malice,
        such not guilty verdict of third-degree murder and the guilty
        verdict of aggravated assault causing serious bodily injury in
        violation of 18 Pa.C.S. § 2702(a)(1), requiring malice, are
        irrevocably inconsistent?

     [3]. Whether, inasmuch as the greater weight of the evidence at
        trial in the above[-]captioned action demonstrated that …
        [A]ppellant lacked the necessary mens rea of malice for
        conviction of aggravated assault causing serious bodily injury,
        the recklessness or gross negligence for involuntary
        manslaughter did not amount to the malice necessary for
        conviction of the offense of aggravated assault causing serious
        bodily injury, the victim precipitated the fatal incident by his
        acts and/or omissions, and, under the facts and circumstances,
        [Appellant] could not have avoided using deadly force by
        retreating with complete safety, the guilty verdict on
        involuntary manslaughter, aggravated assault causing serious
        bodily injury, and aggravated assault with a deadly weapon
        contravened the greater weight of the evidence, which should
        have shocked the juridical conscience?

     4. Whether the [t]rial [c]ourt abused its discretion in imposing an
        aggregated sentence of not less than ten years nor more than
        twenty years inasmuch as said sentence was manifestly
        excessive in that it warehoused … [A]ppellant, failed to address
        [his] rehabilitative needs, and focused on punishment to the
        exclusion of rehabilitation, and was unreasonable in imposing
        consecutive sentences for involuntary manslaughter and
        aggravated assault causing serious bodily injury for the same
        facts and conduct, which, under the circumstances of the case,


                                    -2-
J-S30004-18


          constituted double punishment, resulting in a clearly
          unreasonable application of the Sentencing Guidelines?

Appellant’s Brief at 8-9 (unnecessary emphasis omitted).

       We have reviewed the certified record, the briefs of the parties, and the

applicable law. Additionally, we have reviewed the thorough opinion of the

Honorable Elizabeth A. Doyle of the Court of Common Pleas of Blair County.

We conclude that Judge Doyle’s extensive, well-reasoned opinion accurately

disposes of the issues presented by Appellant. See TCO at 9-14 (rejecting

Appellant’s first issue, in which he argues that the Commonwealth failed to

disprove his assertion of self-defense); Id. at 14-18 (rejecting Appellant’s

second issue, in which he contends it was irreconcilably inconsistent for the

jury to acquit him of third-degree murder, yet convict him of aggravated

assault and involuntary manslaughter); Id. at 18-22 (rejecting Appellant’s

third issue, in which he avers that the verdict was against the weight of the

evidence); Id. at 6-9 (rejecting Appellant’s fourth issue, in which he

challenges the discretionary aspects of his sentence). Accordingly, we adopt

the above-cited portions of Judge Doyle’s opinion as our own,1 and affirm

Appellant’s judgment of sentence on that basis.

       Judgment of sentence affirmed.




____________________________________________


1 Judge Doyle addresses ten additional issues in her opinion, which Appellant
has not asserted on appeal. See TCO at 22-39. We do not adopt any aspect
of the court’s rationale regarding those waived issues.


                                           -3-
J-S30004-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/07/2018




                          -4-